DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments, filed 08/05/2021, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 1-20 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 08/25/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Regarding claims 13 and 17, the claims recite a “second indication information” and “third indication information” without reciting “first indication information.”, thereby rendering the scope of the claim(s) unascertainable.  
	Claims 14-16 and 18-20, the claims are dependent on claims 13 and 17.  Therefore, the claims are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 20150319652) in view of Li et al. (U.S. 20120308007).
For claim 1, Liu et al. disclose a communication method, comprising: 
sending, by a source base station, a handover request to a target base station, wherein the handover request carries a first key and first indication information, wherein the first indication information indicates whether the first key is an updated key, wherein the first key is a security key between the source base station and the terminal device, wherein the first indication information is a flag bit in the handover request (at least [0038] and [0041]-[0047].  When the handover is decided to be initiated, the associated eNB can decide which scheme of security configuration is to be used for protecting EPS services between itself and the user equipment after the handover, and then indicate to this target local access point 122 the scheme of security configuration to be used.  The associated a handover request comprising an indication that the current security configuration will not be changed (for example the EPS security key K.sub.eNB will be continue to be used).  The associated eNB 110 can include into the handover request only an indication bit, which can be set to "0" for indicating there is no change to the EPS security keys for example.); 
receiving, by the source base station, second indication information sent by the target base station based on the handover request, wherein the second indication information indicates whether the first key is an updated key (at least [0039].  When the local access point 122 accepts this handover request, it can generate a handover command message. Meanwhile, the indication of the scheme of security configuration received from the associated eNB 110 is also included into this handover command message. For example, as indicated in the corresponding handover request, the local access point 122 can add an indication bit in the handover command message to inform the user equipment not to change the original EPS security keys after the handover. The handover command message can be transmitted to the user equipment, via the associated eNB 110.); and 
sending, by the source base station, the second indication information to the terminal device (at least [0039].   When the local access point 122 accepts this handover request, it can generate a handover command message. Meanwhile, the indication of the scheme of security configuration received handover request, the local access point 122 can add an indication bit in the handover command message to inform the user equipment not to change the original EPS security keys after the handover. The handover command message can be transmitted to the user equipment, via the associated eNB 110.)  However, Liu et al. do not disclose an access layer key.
In the same field of endeavor, Li et al. disclose an access layer key (at least [0014].  If the eNB determines that the eNB itself is a target eNB during handover of the UE, the eNB determining whether an access layer security algorithm configured by the eNB itself supports the original access layer security algorithm used by the UE according to an original access layer security algorithm carried by a source eNB when sending a handover request message.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Li et al. for purpose of protecting the communication security between the eNB and the UE.
For claim 2, the combination of Liu et al. and Li et al. the method according to claim 1.  Furthermore, Liu et al. disclose wherein the sending of the second indication information to the source base station based on the handover request comprises: sending, by the target base station, the second indication information to the source base station when the first indication information indicates that the first key is an updated key, wherein the second indication information is used to the associated eNB 110 can generate parameters for generating new ESP security keys, such as a random number (which is called NONCE in the KDF) for generating new AS&UP(Access Stratum & User Plane) keys, and then send it to the LTE-Hi AP 122 in a handover request.  When the LTE-Hi AP 122 accepts this handover request, it can generate a handover command message. Meanwhile, the indication of the scheme of security configuration received from the associated eNB 110 is also included into this handover command message.).
For claim 3, the combination of Liu et al. and Li et al. the method according to claim 1.  Furthermore, Liu et al. disclose wherein the sending of the second indication information to the source base station based on the handover request comprises: sending, by the target base station, the second indication information to the source base station based on reference information when the first indication information indicates that the first key is not an updated key (at least [0039].  when the local access point 122 accepts this handover request, it can generate a handover command message. Meanwhile, the indication of the scheme of security configuration received from the associated eNB 110 is also included into this handover command message. For example, as indicated in the corresponding handover request, the local access point 122 can add an indication bit in the handover command message to inform the user equipment not to change the original EPS security keys after the handover.)
when the local access point 122 accepts this handover request, it can generate a handover command message. Meanwhile, the indication of the scheme of security configuration received from the associated eNB 110 is also included into this handover command message. For example, as indicated in the corresponding handover request, the local access point 122 can add an indication bit in the handover command message to inform the user equipment not to change the original EPS security keys after the handover.)
For claim 7, the combination of Liu et al. and Li et al. the method according to claim 1.  Furthermore, Liu et al. disclose wherein the sending of the second indication information to the source base station based on reference information comprises: sending, by the target base station, the second indication information to the source base station when the reference information comprises policy indication information, and the policy indication information instructs the target base station to update a key, wherein the second indication information indicates that the access layer key between the target base station and the terminal device is an updated key (at least [0041]-[0042].  the associated eNB 110 can generate parameters for generating 
For claim 10, the combination of Liu et al. and Li et al. the method according to claim 1.  Furthermore, Li et al. disclose sending, by the source base station, a first message to the terminal device when the second indication information indicates that the access layer key between the target base station and the terminal device is an updated key, or when the first indication information indicates that the first key is not an updated key and the second indication information indicates that the access layer key between the target base station and the terminal device is an updated key, wherein the first message is used to request to change a radio resource control (RRC) connection (at least [0004] and [0020].  The eNB needs to re-select the new access layer security algorithm according to the security capability of the UE and the current security algorithm configured by the eNB on the basis of the above algorithm selecting principle. RRC re-configuration message.)
For claim 11, the combination of Liu et al. and Li et al. the method according to claim 1.  Furthermore, Li et al. disclose sending, by the source base station, a first message to the terminal device when the first indication information indicates that the first key is an updated key and the second indication information indicates that the access layer key between the target base station and the terminal device is an updated key, wherein the first message is used to request to change a radio resource control (RRC) connection (at least [0004] and [0020].  The eNB needs to re-select the new access layer security algorithm according to the security capability of the UE and the current security algorithm configured by the eNB on the basis of the above algorithm selecting principle. Then the newly-selected access layer security algorithm is notified to the UE via an RRC re-configuration message.)
For claim 13, Liu et al. disclose a communication method, comprising: 
receiving, by a terminal device, second indication information from a source base station, wherein the second indication information is used to indicate whether an access layer key between a target base station and the terminal device is an updated key (at least claim 3, [0039].   When the local access point 122 accepts this handover request, it can generate a handover command message. Meanwhile, the indication of the scheme of security configuration received from the associated eNB 110 is also included into this handover command message. For example, as indicated in the corresponding handover request, the local access point 122 can add an indication bit in the handover command message to inform the user equipment not to change the original EPS security keys after the handover. The handover command message can be transmitted to the user equipment, via the associated eNB 110.)  However, Liu et al. do not disclose sending, by the terminal device, third indication information to the target base station based on the second indication information, wherein the third indication information is used to instruct the terminal device not to update a key.
In the same field of endeavor, Li et al. disclose sending, by the terminal device, third indication information to the target base station based on the second indication information, wherein the third indication information is used to instruct the terminal device not to update a key (at least [0086]-[0089].  after receiving the RRC connection re-establishment message, the UE determines that the flag representing whether the access layer security algorithm configuration cell exists in the message is set to be "non-existence". It represents that the access layer security algorithm does not change. The UE performs local configuration according to the information carried in the RRC connection re-establishment message, wherein the configuration of the access layer security algorithm does not change.  The UE generates the RRC connection re-establishment complete message, and sends the message to the eNB after using the original access layer security algorithm to implement integrity protection and encryption for the message.  The eNB receives the RRC connection re-establishment complete message from the UE, and uses the original access layer security algorithm to perform decryption and integrity check for the message.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Li et al. for purpose of protecting the communication security between the eNB and the UE.
For claim 14, the combination of Liu et al. and Li et al. the method according to claim 13.  Furthermore, Li et al. disclose wherein the sending of the third indication information to the target base station based on the second indication information comprises: sending, by the terminal device, the third indication information to the target base station when the second indication information indicates that the access layer key between the target base station and the terminal device is not an updated key (at least [0086]-[0089].  after receiving the RRC connection re-establishment message, the UE determines that the flag representing whether the access layer security algorithm configuration cell exists in the message is set to be "non-existence". It represents that the access layer security algorithm does not change. The UE performs local configuration according to the information carried in the RRC connection re-establishment message, wherein the configuration of the access layer security algorithm does not change.  The UE generates the RRC connection re-establishment complete message, and sends the message to the eNB after using the original access layer security algorithm to implement integrity protection and encryption for the message.  The eNB receives the RRC connection re-establishment complete message from the UE, and uses the original access layer security algorithm to perform decryption and integrity check for the message.)
For claim 15, the combination of Liu et al. and Li et al. the method according to claim 13.  Furthermore, Li et al. disclose wherein the sending, by the terminal device, third indication information to the target base station based on the second indication information comprises: sending, by the terminal device, the third indication information to the target base station based on reference information when the second indication information indicates that the access layer key between the target base station and the terminal device is not an updated key (at least [0086]-[0089].  after receiving the RRC connection re-establishment message, the UE determines that the flag representing whether the access layer security algorithm configuration cell exists in the message is set to be "non-existence". It represents that the access layer security algorithm does not change. The UE performs local configuration according to the information carried in the RRC connection re-establishment message, wherein the configuration of the access layer security algorithm does not change.  The UE generates the RRC connection re-establishment complete message, and sends the message to the eNB after using the original access layer security algorithm to implement integrity protection and encryption for the message.  The eNB receives the RRC connection re-establishment complete message from the UE, and uses the original access layer security algorithm to perform decryption and integrity check for the message.)
For claim 16, the combination of Liu et al. and Li et al. disclose the method according to claim 15.  Furthermore, Li et al. disclose wherein the sending, by the terminal device, the third indication information to the target base station based on reference information comprises: sending, by the terminal device, the third indication information to the target base station when the reference information comprises policy indication information, and the policy indication information instructs the terminal device not to update a key (at least [0086]-[0089].  after receiving the RRC connection re-establishment message, the UE determines that the flag representing whether the access layer security algorithm configuration cell exists in the message is set to be "non-existence". It represents that the access layer security algorithm does not change. The UE performs local configuration according to the information carried in the RRC connection re-establishment message, wherein the configuration of the access layer security algorithm does not change.  The UE generates the RRC connection re-establishment complete message, and sends the message to the eNB after using the original access layer security algorithm to implement integrity protection and encryption for the message.  The eNB receives the RRC connection re-establishment complete message from the UE, and uses the original access layer security algorithm to perform decryption and integrity check for the message.)
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 20150319652) in view of Li et al. (U.S. 20120308007) and further in view of Basu Mallick et al. (U.S. 20210058426).
For claim 8, the combination of Liu et al. and Li et al. do not disclose the method according to claim 1, wherein the handover request further comprises a next hop chaining counter (NCC), and the method further comprises: sending, by the target base station, the NCC to the terminal device via the source base station (at least [0098].  The target eNB shall include the received NCC into the prepared HO Command message, which is sent back to the source eNB in a transparent container and forwarded to the UE by source eNB.) 
In the same field of endeavor, Basu Mallick et al. disclose sending, by the target base station, a next hop chaining counter (NCC) to the terminal device via the source base station (at least [0098].  The target eNB shall include the received NCC into the prepared HO Command message, which is sent back to the source eNB in a transparent container and forwarded to the UE by source eNB.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Basu Mallick et al. for purpose of deriving the key and ensuring the key is refreshed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 20150319652) in view of Li et al. (U.S. 20120308007) and further in view of Axen et al. (U.S. 20210084544).  
For claim 12, the combination of Liu et al. and Li et al. do not disclose the method according to claim 1, wherein when the source base station and the target base station belong to a same central unit (CU), the first indication information is used to indicate that the first key is not an updated key; or when the source base station and the target base station do not belong to a same CU, the first indication information is used to indicate that the first key is an updated key; or when a trust level of the source base station for the target base station is lower than a trust threshold, the first indication information is used to indicate that the first key is an updated key; or when a trust level of the source base station for the target base station is higher than a trust threshold, the first indication information is used to indicate that the first key is not an updated key. 
In the same field of endeavor, Axen et al. disclose the method according to claim 1, wherein when the source base station and the target base station belong to a same central unit (CU), the first indication information is used to indicate that the first key is not an updated key; or when the source base station and the target base station do not belong to a same CU, the first indication information is used to indicate that the first key is an updated key; or when a trust level of the source base station for the target base station is lower than a trust threshold, the first indication information is used to indicate that the first key is an updated key; or when a trust level of the source base station for the target base station is higher than a trust threshold, the first indication information is used to indicate that the first key is not an updated key (at least [0069].  In some embodiments step 601 comprises determining that the first base key 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Axen et al. for purpose of carrying out a display switching operation to switch between a plurality of application software when they are activated and processed in parallel in a portable information apparatus, and the like.

Allowable Subject Matter
Claims 4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/07/2021